On order of the Court, the application for leave to appeal the July 10, 2018 order of the Court of Appeals is considered and, *135pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the July 10, 2018 order of the Court of Appeals and REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in People v. Eric J. Anderson (Docket No. 343272). After Anderson is decided, the Court of Appeals shall reconsider the defendant's delayed application for leave to appeal.